Citation Nr: 1036910	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  10-04 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for lumbosacral strain (back 
disorder), to include as secondary to a service-connected left 
knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1945 to June 1946.

This appeal comes before the Board of Veterans' Appeals (Board) a 
January 2009 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A review of the file reveals a number of outstanding medical 
records that must be obtained.  Regulations provide that efforts 
must be made to secure all private medical records and VA records 
that may exist related to the Veteran's claim. 38 C.F.R. § 
3.159(c)(1) defines reasonable efforts in obtaining records 
outside the custody of the federal government as "an initial 
request for the records, and, if the records are not received, at 
least one follow-up request."  As for federal records, 38 U.S.C. 
§ 5103A(b)(3) requires that VA continue any attempts to get 
federal records "until the records are obtained unless it is 
reasonably certain that such records do not exist or that further 
efforts to obtain those records would be futile."

Although the VA treatment records associated with the claims file 
are as current as October 2009, given that time continues to pass 
while this case is on remand, the Board requests that the RO/AMC 
assure that all current and complete treatment records are 
associated with the claims file.

In a February 2010 statement, the Veteran stated that he had 
obtained and sent in X-rays taken of his back at the LaPorte 
Medical Group in LaPorte, Indiana.  It appears he tried to send 
these via scan and was unable to do so.  The Veteran should be 
advised that he can send in hard copies of these records, or that 
he may authorize VA to obtain these records from the provider 
directly.

These records are of particular importance because a January 2009 
VA examiner found the Veteran's back disorder was not related to 
the knee disability because there were no medical documents or X-
rays available which showed the problem.  Thus, once the LaPorte 
records have been obtained, they should be submitted to a VA 
examiner for an addendum to the January 2009 VA examination 
opinion.  VA is required to obtain a medical examination or 
opinion when necessary to make a decision on the claim. 38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  
Such an examination or opinion is necessary to make a decision on 
a claim if all of the lay and medical evidence of record (1) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of disability; 
and (2) indicates that the disability or symptoms may be 
associated with the claimant's active military, naval, or air 
service; but (3) does not contain sufficient medical evidence for 
VA to make a decision on the claim.  Id.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Additional VCAA notice must be 
provided to the Veteran, including a 
description of the provisions of the VCAA, 
notice of the evidence required to 
substantiate the claim, and notice of the 
Veteran's responsibilities and VA's 
responsibilities in developing the 
evidence, including what evidence the 
Veteran is responsible to obtain and what 
evidence VA will obtain.

This notice should advise the Veteran that 
he should submit copies of any medical 
records he has from the LaPorte Medical 
Group.  He should be advised that VA can 
only accept hard copies of this evidence.  
Explain to the Veteran that, should he so 
authorize, VA can contact the LaPorte 
Medical Group and obtain the records 
directly, though VA will be unable to pay 
any fees for the records.

2.  Assure that all VA treatment records 
associated with the claims file are 
current and complete.  Duplicates should 
not be associated with the claims file.

3.  If the Veteran authorizes VA to do so, 
the RO/AMC should obtain the Veteran's 
current and complete LaPorte Medical Group 
treatment records.  Evidence of attempts 
to obtain these records should be 
associated with the claims file.  Do not 
associate duplicate records with the 
claims file.

4.  If the LaPorte Medical Group records 
are obtained, then the RO/AMC should 
obtain an addendum to the January 2009 VA 
examination.  The entire claims file must 
be made available to the VA examiner.  
Pertinent documents should be reviewed, 
particularly the X-rays taken by the 
LaPorte Medical Group.  If an examination 
is required, then the examiner should 
conduct a complete history and physical.

The examiner should state whether any low 
back disability is present, and should 
assign a diagnosis for each disorder that 
exists.  All required tests should be 
performed, including X-rays.

If a diagnosis of a low back disorder is 
assigned, the examiner should provide an 
onion for each diagnosed low back 
disorder, as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that the disorder is 
proximately due to or the result of his 
service-connected knee disability or to 
service.

Provide the examiner with the text of 
38 U.S.C.A. § 3.310(b), which states that 
any increase in severity of a nonservice-
connected disease, or injury that is 
proximately due to or the result of a 
service-connected disease, will be service 
connected.  However, VA will not concede 
that a non-service-connected disease or 
injury was aggravated by a service-
connected disease or injury unless the 
baseline level of severity of the 
nonservice-connected disease or injury is 
established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence 
establishing the current level of severity 
of the nonservice- connected disease or 
injury.

All necessary diagnostic testing should be 
commented upon by the examiner.  All 
opinions should be supported by a clear 
rationale, and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board. 

5.  The RO/AMC should review the addendum 
opinion or new examination and assure that 
all necessary steps are taken to obtain an 
adequate opinion.

6.  After completing the above action, the 
claim should be readjudicated.  If the 
claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


